DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on May 16, 2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 at line 6, “the plurality of discharge electrodes” and “the plurality of collection electrodes” for consistency.   
Claim 10 at line 3, “[[the]] a train” for proper antecedent basis.
Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 1, as interpreted, Snader (US 3891414) discloses an electrostatic precipitator apparatus comprising: a housing having an inlet, into which gas is introduced, and an outlet from which the gas is discharged; a collection module installed in the housing (Fig. 1) and comprising a plurality of discharge electrodes (col. 4, ll. 10-11; Fig. 1), to which a voltage is applied, and a plurality of collection electrodes (col. 4, l. 5; Fig. 1) disposed between the plurality of discharge electrodes, the plurality of collection electrodes coupled to a ground; a roller (sprockets 52) connected to an adsorption belt to move the adsorption belt (col. 4, l. 33 – col. 5, l. 10); and a scraper (scrapers 22) configured to scrape off dust attached on the adsorption belt to separate the dust from the adsorption belt (col. 4, l. 1 - col. 8, l. 11).  However, Snader fails to teach or remotely suggest “a washing water feeder configured to spray washing water to the collection module; and a washing water treatment device disposed beneath the collection module to accommodate the washing water dropped from the collection module, the washing water treatment device comprising: a reservoir configured to accommodate the washing water; an adsorption belt in an endless-track form.”
Additionally, one of ordinary skill in the art would have not considered modifying the prior art of record to include the washing water treatment device because objective evidence disclosed in the prior art of record does not indicate a motivation to include the washing water treatment device comprising the limitations stated above.  Therefore, claim 1 teaches over the prior art of record, and claims 1-14 are allowed.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:  US 2486877 discloses a solvent bath that is an overspray recovery for a spray booth; US 2964126 discloses a reciprocating drag conveyor associated with an electrical precipitator; DE 102007036551 & DE 102009058208 disclose overspray cabinets conveyors and rollers, respectively; US 2100155 teaches an electrical purification of gases apparatus having a water vessel;   and US 3370403 teaches an environmental control unit with a roller in a tank, i.e., reservoir, in the lower housing filled with water.
This application is in condition for allowance except for the following formal matters: 
The minor objections of claims 1 and 10 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776